Citation Nr: 0710472	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to burial benefits for non-service-connected 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from October 1964 to July 1967.  The veteran 
died in January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died of a non-service-connected disability in 
a non-VA facility in January 2003.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.




CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when, as in this case, the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty-to-assist nor the duty-to-notify provisions of the VCAA 
are implicated.  The Court has also recognized that enactment 
of the VCAA does not affect matters before it on appeal from 
the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Therefore, the Board finds that, to whatever the VCAA might 
be applicable herein, no useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Facts and Analysis

The veteran died in January 2003 at Stillwater Regional 
Hospital.  The immediate cause of death was reported as 
myocardial infarction, due to or as a consequence of tobacco 
smoking.  In September 2003, the appellant filed a claim for 
burial benefits based upon the non-service-connected death of 
the veteran.

Burial expenses of a deceased veteran are payable, within 
limits set by law, where the veteran died of a service-
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  If the veteran's death was not service 
connected, burial benefits are payable if, at the time of 
death: (1) The veteran was in receipt of compensation or 
pension (or, but for the receipt of military retirement pay, 
would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there was sufficient evidence of record on 
the date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).
The appellant does not contend, and the record does not 
establish, that any of the causes of the veteran's death 
should be service connected.  At the time of the veteran's 
death, service connection was only in effect for residuals of 
malaria, which was assigned a non-compensable evaluation 
effective from August 1968.  The veteran had filed a service 
connection claim for bronchitis, residuals of Agent Orange 
exposure, headaches, removal of toenails, as well as an 
increased rating claim for residuals of malaria, all of which 
were denied in an August 1992 rating decision.  A claim for 
non-service connected pension benefits was denied in June 
1997 and again in a Statement of the Case issued in March 
2000.  

The record clearly establishes that the veteran was not in 
receipt of compensation or pension at the time of his death 
and did not have an original or reopened claim for either 
compensation or pension pending at the time of his death.  
Accordingly burial benefits are not warranted under 38 
U.S.C.A. § 2302(a)(1); 38 C.F.R. § 3.1600(b)(1)(2)(i).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3). 

In addition, burial benefits are payable if the veteran died 
of a non-service-connected disorder while properly 
hospitalized by the VA.  The term "hospitalized by the VA," 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at VA's expense to 
or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.
The term "VA facility" means (a) facilities over which the 
Secretary has direct jurisdiction; (b) Government facilities 
for which the Secretary contracts; and (c) public or private 
facilities at which the Secretary provides recreational 
activities for patients.  38 U.S.C.A. § 1701(3) (West 2005).

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, the veteran died of a non-
service-connected disorder, and his death did not occur while 
he was admitted to a VA facility for hospital, nursing home, 
or domiciliary care.  The record shows that the veteran was 
at a private hospital when he died.  He was not being 
transported at VA expense.  Accordingly, the criteria of 
38 C.F.R. § 3.1605 are not met.  In light of the above, there 
is no basis upon which a grant of burial benefits may be 
predicated.

The appellant has asked that the Board address the 
significance of bills from the veteran's terminal 
hospitalization which show that VA paid for some amount of 
his terminal care.  Records reflect that the veteran and 
appellant apparently named VA as an insurance provider on 
some forms.  There is no formal indication that the veteran 
had a fee-basis arrangement with VA to receive care at 
Stillwater Medical Center.  Moreover, even if a fee-basis 
arrangement had been made with that facility, it would not 
warrant the payment of burial benefits for the appellant 
under 38 C.F.R. § 3.1600(b) inasmuch as Stillwater Medical 
Center is not shown to meet the criteria of a VA facility 
under 38 U.S.C.A. § 1701(3).  Specifically there has been no 
evidence offered which establishes or even suggests that 
Stillwater Medical Center is either: (a) a facility over 
which the Secretary has direct jurisdiction; (b) a Government 
facility for which the Secretary contracts; or (c) a public 
or private facilities at which the Secretary provides 
recreational activities for patients.  38 U.S.C.A. § 1701(3) 

Accordingly, in this case, the law is dispositive of the 
matter, and VA is bound by the statutes enacted by Congress.  
Therefore, while we are deeply sympathetic with the 
appellant's loss of her husband, we find that a preponderance 
of the evidence is against the appellant's claim for burial 
benefits.


ORDER

Entitlement to burial benefits for non-service-connected 
death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


